     Case Case
          2:20-cr-00266-APG-NJK *SEALED*
               2:20-cr-00266-APG-NJK     Document
                                     Document     19 11/25/20
                                              20 Filed Filed 11/24/20
                                                                  Page Page
                                                                       1 of 31 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     Kimberly M. Frayn
3    Jared L. Grimmer
     Assistant United States Attorneys
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Tel: 702-388-6336
     Kimberly.frayn@usodj.gov
6    Jared.l.grimmer@usdoj.gov

7    Attorneys for Plaintiff
     The United States of America
8
                             UNITED STATES DISTRICT COURT
9                                 DISTRICT OF NEVADA
10   UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00266-APG-NJK-00059-
                                                   VCF0000-XXX
11                  Plaintiff,
                                                     Motion to Unseal Case
12           v.

13   WIL ALFREDO MUNDO-RAMIREZ,

14                  Defendant.

15

16           The United States of America, by and through its attorneys, Nicholas Trutanich,

17   United States Attorney, and Kimberly M. Frayn, and Jared L. Grimmer, Assistant United

18   States Attorneys, moves for entry of the proposed Order unsealing the above-captioned

19   case.

20           In support of its motion, the Government states:

21      1. On or about July 10, 2020, a Complaint was filed with the Court, charging Wil

22   Alfredo Mundo-Ramirez with violation of 8 U.S.C. § 1326(a) and (b), Deported Alien

23   Found in the United States. See ECF No. 1, 2:20-mj-00571-BNW.

24
     Case Case
          2:20-cr-00266-APG-NJK *SEALED*
               2:20-cr-00266-APG-NJK     Document
                                     Document     19 11/25/20
                                              20 Filed Filed 11/24/20
                                                                  Page Page
                                                                       2 of 32 of 3




1           2.     Mr. Mundo-Ramirez made an initial appearance before the Court, and was

2    ordered detained pending a preliminary hearing, which is presently set for January 27,

3    2021. He remains detained by the U.S. Marshal Service.

4           3.     Mr. Mundo-Ramirez has signed a plea agreement with the United States,

5    and this Court has set a change of plea hearing for December 2 17, 2020. This case was

6    initially sealed before the Magistrate Court prior to the defendant’s initial appearance, and

7    was again sealed when set before this Court. However, the defendant is detained, and is

8    aware of the charges, having agreed to plead guilty to them. It is therefore no longer

9    required that this matter be designated as sealed.

10      4. Therefore, the United States moves this Court to unseal the above-captioned case, in

11   that keeping it sealed is no longer necessary.

12          DATED this 24th day of November, 2020.

13                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
14

15                                                      //s//Kimberly M. Frayn
                                                 ______________________________
16                                               KIMBERLY M. FRAYN
                                                 JARED L. GRIMMER
17
                                                 Assistant United States Attorney
18

19

20

21

22

23

24


                                                      2
     Case Case
          2:20-cr-00266-APG-NJK *SEALED*
               2:20-cr-00266-APG-NJK     Document
                                     Document     19 11/25/20
                                              20 Filed Filed 11/24/20
                                                                  Page Page
                                                                       3 of 33 of 3




1

2

3                           UNITED STATES DISTRICT COURT
4
                                 DISTRICT OF NEVADA

5    UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00266-APG-NJK

6                   Plaintiff,                        Order Unsealing Case
7           v.                                        (Proposed)
8    WIL ALFREDO MUNDO-RAMIREZ,
9                          Defendant.
10

11          Upon consideration and review of the Government’s motion:

12          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

13   v. Wil Alfredo Mundo-Ramirez, is unsealed.

14                     25th day of November, 2020.
            DATED this ____

15                                                     By the Court:

16
                                                       ____________________________
17                                                     Hon. Andrew
                                                       United        P. Gordon Judge
                                                              States Magistrate
                                                       United States District Judge
18

19

20

21

22

23

24


                                                  3
